                                                Case:18-18627-JGR Doc#:8 Filed:10/02/18                                                 Entered:10/02/18 16:59:01 Page1 of 5




Fill in this information to identify your case                                                                                              Prior states of domicile:
UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO                                                                                           within 730 days
                                                                                                                                              within 910 days
Debtor 1: Dennis K. Obduskey                                              Case #
              First Name         Middle Name           Last Name                                                                            The debtor is claiming exemptions available in the           state of CO [state] or    federal exemptions.
                                                                                                                                     2.4    Domestic Support: The debtor owes or anticipates owing a Domestic Support Obligation as defined in 11 U.S.C.
Debtor 2:                                                                 Chapter 13                                                        § 101(14A). Notice shall be provided to these parties in interest:
              First Name         Middle Name           Last Name
                                                                                                                                             A. Spouse/Parent:
Local Bankruptcy Form 3015-1.1                                                                                                                  [Identify]
 Chapter 13 Plan                                                                                                                             B. Government:
Including Valuation of Collateral and Classification of Claims
                                                                                                                                                [Identify]
                                                                                                                                             C. Assignee or Other:
Complete applicable sections. This chapter 13 plan dated 10/1/2018 [month/day/year] supersedes all previously filed
plans.                                                                                                                                          [Identify]
                                                                                                                                             D. The Debtor        has provided the Trustee with the address and phone number of the Domestic Support
Part 1     Notices                                                                                                                              Obligation recipient, or     cannot provide the address or phone number because it/they is/are not
                                                                                                                                                available.
  1.1.    To Creditors: THIS PLAN MAY MODIFY YOUR RIGHTS. If you oppose any provision of the plan you must file a                            E. The current monthly income of the debtor, as reported on Official form 122C-1 or 122C-2, as applicable, is
          written objection with the bankruptcy court by the deadline fixed by the court. (Applicable deadlines given by                           below,    equal to, or   above the applicable median income
          separate notice.) If you do not file a timely objection, you will be deemed to have accepted the terms of the plan,
          which may be confirmed without further notice or hearing. Creditors must file timely proofs of claim in order to         Part 3     Plan Analysis
          receive the applicable payments.
                                                                                                                                     3.1    Total Debt Provided for under the Plan and Administrative Expenses
  1.2     Nonstandard provisions
                                                                                                                                             A. Total Priority Claims (Class One)
              This plan contains nonstandard provisions, set out in Part 12 of the plan.                                                               1.    Unpaid attorney's fees                                                                  $       2,745.00
  1.3.    Motions for Valuation of Collateral and Determination of Secured Status under 11 U.S.C. § 506                                                      (total attorney's fees are estimated to be $ 4,100.00 [amount] of which
                                                                                                                                                             $ 1,355.00 [amount] has been prepaid)
              This plan contains a motion for valuation of personal property collateral and determination of secured status                            2.    Unpaid attorney's costs (estimated)                                                     $          00.00
              under 11 U.S.C. § 506. Additional details are provided in Part 7.4 of this plan.                                                         3.    Total taxes                                                                             $      28,626.00
              The debtor is requesting a valuation of real property collateral and determination of secured status under 11                                  (Federal $25,455.00 [amount]; State $3,171.00 [amount]; Other $ 0.00
              U.S.C. § 506 by separate motion. Additional details are provided in Parts 7.3 and/or Part 7.4 of this plan.                                    [amount])
              Status of motion:                                                                                                              B. Total of payments to cure defaults (Class Two)                                                       $           0.00
                                                                                                                                             C. Total payment on secured claims (Class Three)                                                        $           0.00
              [list status of motion here ( i.e. date filed, date granted, to be filed contemporaneously, etc.)]                             D. Total of payments on unsecured claims (Class Four)                                                   $       1,029.00
                                                                                                                                             E. Sub-Total                                                                                            $      32,400.00
  1.4.    Motions for Lien Avoidance 11 U.S.C. § 522(f)                                                                                                                                                                                                      3,240.00
                                                                                                                                             F. Total trustee's compensation (10%) of debtor's payments)                                             $
              The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security interest                   G. Total debt and administrative expenses                                                               $      35,640.00
              under 11 U.S.C. § 522(f) by separate motion. Additional details are provided in Part 10.4 of this plan. Status of
                                                                                                                                     3.2    Reconciliation with Chapter 7
              motion:
                                                                                                                                            A. The net property values set forth below are liquidation values rather than replacement values. The
              [list status of motion here ( i.e. date filed, date granted, to be filed contemporaneously, etc.)]                               replacement values may appear in Class Three of the plan.

Part 2     Background Information                                                                                                           B. Assets available to Class Four unsecured creditors if Chapter 7 filed:

  2.1     Prior bankruptcies pending within one year of the petition date for this case:                                                              1.     Value of debtor's interest in non-exempt property                                   $          27,900.00
         Case Number & Chapter                    Discharge or Dismissal/Conversion                       Date
             2016-17141 JGR                                          Dismissal                          9/28/2018                            Property                 Value        Less costs of        Less liens    X Debtor's          Less           = Net Value
                                                                                                                                                                                       sale                            Interest        Exemptions
  2.2     Discharge: The debtor(s):
                                                                                                                                       604 Alpine Avenue           139,400.00         11500.00             0.00          100%           105,000.00        22,900.00
                               is eligible for a discharge;                                                                            Pueblo, CO 81005
                                                                                                                                    Proceeds from Chap 13            5000                 0                 0           100%                0               5000
                            OR
                                                                                                                                           Trustee                 estimated
                               is not eligible for a discharge and is not seeking a discharge.                                                                      amount
  2.3     Domicile & Exemptions:                                                                                                      Acorn Securities LLC           7.25               7.25                0           100%                0              27,900

L.B.F. 3015-1.1 (12/17)                                                                                                  page 1    L.B.F. 3015-1.1 (12/17)                                                                                                     page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy   Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
                                                Case:18-18627-JGR Doc#:8 Filed:10/02/18                                                     Entered:10/02/18 16:59:01 Page2 of 5




            Total                                    0.00                0.00           0         0.00                                             amounts provided by the plan.
                                                                                                                                  1. Priority support arrearage: The debtor owes past due support to           [name] in the total of $   [amount] that will be paid
                    2.  Plus: value of property recoverable under avoiding powers:                         $             0.00
                                                                                                                                     as follows:
                    3.  Less: estimated Chapter 7 administrative expenses:                                 $         4,000.00
                    4.  Less: amounts payable to priority creditors:                                       $        28,626.00                            [ ] Distributed by the Trustee pursuant to the terms of the Plan; or
                    5.  Equals: estimated amount payable to Class Four creditors if Chapter 7 filed                                                      [ ] The debtor is making monthly payments via a wage order [ ] or directly [ ] (reflected on Schedule I or
                        (if negative, enter zero)                                                          $             0.00                            J) in the amount of $    [amount] to      . Of that monthly amount, $ [amount] is for current support
          C. Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan plus                                                          payments and $       [amount] is to pay the arrearage.
             any funds recovered from "other property" described in Part 4.1.D below.                      $          1,029.00
                                                                                                                                                   2. Other: For the duration of the plan, during the anniversary month of confirmation, the debtor shall file with
                                                                                                                                                      the Court and submit to the Trustee an update of the required information regarding Domestic Support
                                                                                                                                                      Obligations and the status of required payments.

Part 4     Properties and Future Earnings Subject to the Supervision and Control of the Trustee
                                                                                                                                               B. Taxes
  4.1    Future Earnings: The debtor submits to the supervision and control of the Trustee all or such portion of the
                                                                                                                                                    1.    Federal Taxes                                                                       $              25,455.00
         debtor's future earnings or other future income as is necessary for the execution of the Plan, including:
                                                                                                                                                    2.    State Taxes                                                                         $               3,171.00
         A. Future earnings which shall be paid to the trustee for a period of approximately 60 [#] months,                                         3.    Other Taxes
            beginning 11/1/2018 [month/day/year] as follows:                                                                                                                                                                                  $                   0.00
         B.                                                                                                                                               [Describe]
          Number of Payments                              Amount of Payments                          Total                                         4.    Other Class One Claims, if any:
                                           60                        594.00                                            35,640                                                                                                                 $                   0.00
                                                                                                                                                          [Describe]

                                                                                                                                      Part 6     Class Two - Defaults
                                                            Total of monthly payments                               35,640.00            6.1   Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Two, debtor must
                                                                                                                                               specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.
         C. Amounts for the payment of Class Five post-petition claims included in above: $    [amount]
                                                                                                                                         6.2   Class Two A [if none, indicate]: Claims set forth below are secured only by an interest in real property that is
         D. Other property:
                                                                                                                                               the debtor's principal residence located at [street address city, state, zip code]. Defaults shall be cured and
                                                                                                                                               regular payments shall be made:
         [specify].
                                                                                                                                         [ X ] None
  4.2    Payments: The debtor agrees to make payments under the Plan as follows:
                                                                                                                                         OR
            Voluntary wage assignment to employer: Paid in the following manner: $    [amount] to be
                                                                                                                                                    Creditor                Total Default      Interest   Total Amount    No. of         Regular         Date of First
             deducted     [time period, e.g., weekly, monthly, per pay period, etc.]. Employer's Name, address,
                                                                                                                                                                            Amount to be         Rate        to Cure     Months to       monthly          Payment
             telephone number:
                                                                                                                                                                               Cured1                      Arrearage      Cure        payment to be
                                                                                                                                                                                                                                      made directly
         [name, address, telephone number].                                                                                                                                                                                             to creditor
                                                                                                                                         6.3   Class Two B [if none, indicate]: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims secured only by
                                                                                                                                               an interest in real
         OR
                                                                                                                                               property that is the debtor's principal residence) or unsecured claims set forth below on which the last payment is
                                                                                                                                               due after the date on which the final payment under the Plan is due. Defaults shall be cured and regular payments
            Direct payment: from debtor to Trustee                                                                                             shall be made:
                                                                                                                                         [ X ] None
Part 5     Class One - Claims Entitled to Priority Under 11 U.S.C. § 507
Unless other provision is made in paragraph 10.3, each creditor in Class One shall be paid in full in deferred cash                      OR
payments prior to the commencement of distributions to any other class (except that the payments to the Trustee                                  Creditor              Description of Total Default Interest       Total         No. of     Regular      Date of First
shall be made by deduction from each payment made by the debtor to the Trustee) as follows:                                                                             Collateral     Amount to      Rate       Amount to      Months      monthly       Payment
  5.1    Allowed administrative expenses:                                                                                                                                              be Cured2                   Cure         to Cure   payment to
                                                                                                                                                                                                                 Arrearage                 be made
          A.    Trustee's compensation (10% of amounts paid by debtor under this Plan)                   $ 3,240.00                                                                                                                        directly to
          B.    Attorney's Fees (estimated and subject to allowance)                                     $ 2,745.00                                                                                                                         creditor
          C.    Attorney's Costs (estimated and subject to allowance)                                    $ 0.00
                                                                                                                                         6.4   Class Two C [if none, indicate]: Executory contracts and unexpired leases are rejected, except the following,
  5.2    Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507 [if none, indicate]:                        which are assumed:
         $28,626.00
                                                                                                                                     1
                                                                                                                                         The lesser of this amount or the amount specified in the Proof of Claim.
         A. Domestic Support Obligations: A proof of claim must be timely filed in order for the Trustee to distribute               2
                                                                                                                                         The lesser of this amount or the amount specified in the Proof of Claim.
L.B.F. 3015-1.1 (12/17)                                                                                                 page 3       L.B.F. 3015-1.1 (12/17)                                                                                                     page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         Best Case Bankruptcy      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
                                                Case:18-18627-JGR Doc#:8 Filed:10/02/18                                                      Entered:10/02/18 16:59:01 Page3 of 5




  [ X ] None                                                                                                                                    Creditor          Description of Collateral      Confirmation        Amount of     Interest         Adequate      Total Amount
                                                                                                                                                                                                  Value of            Debt as        Rate           Protection      Payable
  OR                                                                                                                                                                                              Collateral         Scheduled                      Payment

  Other Party to Lease or         Property, if any, Subject to the       Total Amount to    No. of         Regular    Date of
         Contract                      Contract or Lease                   Cure, if any    Months to       monthly     First              7.5     Secured claims to which 11 U.S.C. § 506 shall not apply (personal property) [if none, indicate]: The
                                                                                             Cure       payment to be Paymen                      following creditors shall retain the liens securing their claims, and they shall be paid the amount specified which
                                                                                                        made directly    t                        represents the remaining balance payable on the debt over the period required to pay the sum in full:
                                                                                                          to creditor                             [X]      None
          A. In the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of                     OR
             claim reflecting the rejection of the lease or contract within 30 days of the entry of the order confirming this
             plan, failing which the claim may be barred.                                                                                                                                                                                 Adequate
                                                                                                                                                                                                             Amount of Debt   Interest    Protection             Total Amount
                                                                                                                                                    Creditor               Description of Collateral          as Scheduled      Rate      Payment                  Payable
Part 7      Class Three - All Other Allowed Secured Claims
Claims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:                               7.6     Property being surrendered [if none, indicate]: The debtor surrenders the following property securing an
                                                                                                                                                  allowed secured claim to the holder of such claim:
  7.1     Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Three, debtor must
          specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.                                            [ ]      None

  7.2     Adequate Protection: If adequate protection payments are indicated, such payments will be made by the trustee                           OR
          to the creditors indicated above until such time that superior class creditors are paid in full. Any adequate                 Creditor                                       Property                                    Anticipated Date of Surrender
          protection payments made will be subtracted from the total amount payable. Unless otherwise provided, adequate                Wells Fargo Home Mortgage                      132 Wagon Tongue Road Bailey, CO            10/15/2018
          protection payments will accrue from the date of filing but will not be made until the creditor has filed a timely                                                           80421 Park County
          proof of claim.                                                                                                                                                              Appraisal 6/2017 used to determine
                                                                                                                                                                                       value.
  7.3     Secured claims subject to 11 U.S.C. § 506 (Real Property): In accordance with Fed. R. Bankr. P. 3012, 7004
          and L.B.R. 3012-1, the debtor has filed and served a separate motion for valuation of collateral and determination              7.7     Relief from Stay: Relief from the automatic stay to permit enforcement of the liens encumbering surrendered
          of secured status under 11 U.S.C. § 506 as to the real property and claims listed in Part 1.3 of this plan and                          property shall be deemed granted by the Court at the time of confirmation of this Plan. With respect to property
          below. The plan is subject to the court’s order on the debtor’s motion. If the court grants the debtor’s motion, the                    surrendered, no distribution on the creditor’s claim shall be made unless that creditor files a proof of claim or an
          creditor will have an unsecured claim in the amount of the debt as stated in any timely filed, allowed proof of                         amended proof of claim to take into account the surrender of the property.
          claim, including such claims filed within thirty days from entry of an order determining secured status under Fed.            Part 8      Class Four - Allowed Unsecured Claims Not Otherwise Referred To in the Plan
          R. Bankr. P. 3002(c)(1) and (3). The creditors listed in Part 1.3 and below shall retain the liens securing their
          claims until discharge under 11 U.S.C. § 1328, or, if the debtor is not eligible for a discharge, upon the debtor’s             8.1     Payment of Class Four Claims: Class Four Claims are provided for in an amount not less than the greater of:
          successful completion of all plan payments and the closing of the case.                                                                 A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. § 1325(a)(4) as set forth
          [X]      None                                                                                                                              in Part 3.2; or
                                                                                                                                                  B. Total disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).
          OR
                                                                                                                                          8.2     Disposable Income: The monthly disposable income of $ [amount] has been calculated on Form 122C-1 or
             Name of Creditor                           Description of Collateral              Proof of Claim amount, if any                      122C-2, as applicable. Total disposable income is $ [amount] which is the product of monthly disposable
                                                      (pursuant to L.B.R. 3012-1)                                                                 income of   [amount] times the applicable commitment period of   [time period].
  7.4     Secured claims subject to 11 U.S.C. § 506 [if none, indicate]: The debtor moves the court, through this                         8.3     Classification of Claims:
          chapter 13 plan, for a valuation of collateral and determination of secured status under 11 U.S.C. § 506 regarding
          the property and claims below. The creditors shall retain the liens securing their claims until discharge under 11                      A. [ X ] Class Four claims are of one class and shall be paid a pro rata portion of all funds remaining after
          U.S.C. § 1328 or payment in full under nonbankruptcy law.                                                                                  payment by the Trustee of all prior classes;
          [X]      None                                                                                                                           OR
                                                                                                                                                  B. [ ] Class Four claims are divided into more than one class as follows:                     .
          OR
                                                                                                                                          8.4     Non-Dischargable Claims: A timely filed claim, found by the Court to be non-dischargeable pursuant to 11
          A. The following creditors shall be paid the value of their interest in collateral. Any remaining portion of the                        U.S.C. § 523(a)(2), (4), or (6), will share pro-rata in the distribution to Class Four. Collection of the balance is
             allowed claim shall be treated as a general unsecured claim.                                                                         stayed until the case is dismissed, converted to a Chapter 7 or discharge enters, unless ordered otherwise.
        Creditor          Description of Collateral       Confirmation      Amount of      Interest    Adequate     Total Amount        Part 9      Class Five - Post-Petition Claims Allowed Under 11 U.S.C. § 1305 (if none indicate)
                                                           Value of          Debt as         Rate      Protection     Payable
                                                           Collateral       Scheduled                  Payment                          Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows:
                                                                                                                                        OR
          B. The following creditors shall be paid the remaining balance payable on the debt over the period required to                [ X ] None
             pay the sum in full.                                                                                                       Part 10 Other Provisions
                                                                                                                                          10.1 Direct Payments: Payment will be made directly to the creditor by the debtor(s) on the following claims:

L.B.F. 3015-1.1 (12/17)                                                                                                        page 5   L.B.F. 3015-1.1 (12/17)                                                                                                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
                                                Case:18-18627-JGR Doc#:8 Filed:10/02/18                                                  Entered:10/02/18 16:59:01 Page4 of 5




                                                                                                                                    Part 11 Presumptively Reasonable Fee
                                                                                        Monthly Payment      No. of Months
                  Creditor                                 Collateral, if any                                                       The following election is made (check one box only):
                                                                                            Amount             to Payoff
-NONE-                                                                                                                                          Counsel elects the Presumptively Reasonable Fee pursuant to L.B.R. 2016-3(a). Any objection to the
                                                                                                                                               allowance of the Presumptively Reasonable Fee must be made by the objection deadline to
  10.2 Effective Date of Plan: The effective date of this Plan shall be the date of entry of the Order of Confirmation.                        confirmation.
  10.3 Order of Distribution:
                                                                                                                                             OR
         A. [ X ] The amounts to be paid to the Class One creditors shall be paid in full, except that the Chapter 13
            Trustee’s fee shall be paid up to, but not more than, the amount accrued on actual payments made to date.
            After payment of the Class One creditors, the amounts to be paid to cure the defaults of the Class Two A,                           Counsel elects to file the Long Form Fee Application pursuant to L.B.R. 2016-3(b).
            Class Two B and Class Two C creditors shall be paid in full before distributions to creditors in Classes Three,         Part 12 Nonstandard Plan Provisions
            Four, and Five (strike any portion of this sentence which is not applicable). The amounts to be paid to the
            Class Three creditors shall be paid in full before distributions to creditors in Classes Four and Five.                 Under Bankruptcy Rule 3015.1(e), nonstandard provisions must be set forth below. A nonstandard provision is a provision
            Distributions under the plan to unsecured creditors will only be made to creditors whose claims are allowed             not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
            and are timely filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to Classes                 void.
            One, Two A, Two B, Two C and Three above in the manner specified in Parts 5, 6, 7, and 8.1.                             [ ] None
         B. [ ] Distributions to classes of creditors shall be in accordance with the order set forth above, except:
                                                                                                                                    OR
               [exceptions]                                                                                                         [ x ] The following plan provisions will be effective only if there is a check in the box “included” in Part 1.2
  10.4 Motions to Void Liens under 11 U.S.C. § 522(f): In accordance with Fed. R. Bankr. P. 4003(d), the debtor
       intends to file or has filed, by separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to void          The Debtor has a pending claim before the US Supreme Court. This claim relates to the applicability of the Fair Debt
       lien pursuant to 11 U.S.C. § 522(f) as to the secured creditors listed in Part 1.4 and below:                                Collection Practices Act (FDCPA) to non judicial foreclosures. If the appeal is successful, the resolution of this claim will
               Creditor               Description of Collateral (pursuant to    Date Motion to Void   Date of Order Granting        affect the foreclosure of the home and potentially invalidate any foreclosure proceeding with respect to 132 Wagon
                                                 L.B.R. 4003-2)                     Lien Filed          Motion or Pending           Tongue Road, Bailey, CO 80421. Thus, although this plan provides for surrender of this property, the debtor is not
-NONE-                                                                                                                              relinquishing his assertion that the FDCPA applies to any non judicial foreclosure and his assertion that Wells Fargo
                                                                                                                                    Home Mortgage and its attorneys, McCarthy & Holthus LLP, have not complied with the validation requirements of the
  10.5 Student Loans:                                                                                                               FDCPA. Further, apart from the importance of the legal precedent, the debtor does not know whether he will receive any
         [X]      No Student Loans                                                                                                  funds as a result of this claim. Accordingly, the debtor agrees that, in the event he does receive money as a result of this
                                                                                                                                    claim, he will not spend any funds therefrom without the trustee's review and approval and all funds will be held in trust by
         OR                                                                                                                         his bankruptcy counsel pending such approval.
         [ ] Student Loans are to be treated as an unsecured Class Four claim or as follows:
                                                                                                                                    [describe].
         [describe].
                                                                                                                                    Part 13 Signature of Debtor(s)' Attorney or Debtor (if unrepresented)
  10.6 Restitution:
         [X]      No Restitution                                                                                                    I certify that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Official
                                                                                                                                    Form 3015-1.1, and that the plan contains no nonstandard provisions other than those set out in Part 12.
         [ ] The debtor owes restitution in the total amount of $ [amount] which is paid directly
             to    [name/description] in the amount of $ [amount] per month for a period of       [#] months; or as                 Date:       October 2, 2018                                          By: /s/ Stephen H. Swift
             follows:                                                                                                                                                                                        Stephen H. Swift
                                                                                                                                                                                                             Signature
                                                                                                                                                                                                         Bar Number (if applicable): 14766 CO
               [describe]                                                                                                                                                                                Mailing Address: 733 East Costilla St.
  10.7 Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the time of confirmation                                                                                                Suites A&B
                                                                                                                                                                                                                          Colorado Springs, CO 80903
       of this Plan.
                                                                                                                                                                                                         Telephone number: 719-520-0164
  10.8 Insurance: Insurance in an amount to protect liens of creditors holding secured claims is currently in effect and                                                                                 Facsimile number: 719-520-0248
       will [ X ] will not [ ] [check one] be obtained and kept in force through the period of the Plan.                                                                                                 Email address: stephen.swift@swiftlaw.net
   Creditor to Whom This                  Collateral Covered                Coverage      Insurance Company, Policy No. and
          Applies                                                            Amount      Agent Name, Address and Telephone
                                                                                                          No.                       Part 14 Verification of Debtor
Wells Fargo Home                 132 Wagon Tongue Road, Bailey,                     Full State Farm insurance coverage to be
Mortgage                         CO 80421                                                                                           I declare under penalty of perjury that the foregoing is true and correct.
                                                                                                provided by Wells Fargo Home
                                                                                                   Mortgage because debtor is
                                                                                                         surrendering property
Applicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.


L.B.F. 3015-1.1 (12/17)                                                                                                   page 7    L.B.F. 3015-1.1 (12/17)                                                                                                         page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy   Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
                                                Case:18-18627-JGR Doc#:8 Filed:10/02/18                                              Entered:10/02/18 16:59:01 Page5 of 5




Date:       October 2, 2018                                          By: /s/ Dennis K. Obduskey
                                                                         Dennis K. Obduskey
                                                                         Signature

                                                                     Mailing Address: 604 Alpine Avenue Pueblo CO 81005-0000
                                                                     Telephone number: 7195200164
                                                                     Facsimile number:
                                                                     Email address: info@swiftlaw.net




L.B.F. 3015-1.1 (12/17)                                                                                                    page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
